Citation Nr: 0837298	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  06-29 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include manic depression, claustrophobia, 
memory loss, and a bipolar disorder.

2.  Entitlement to service connection for a skin disability 
manifested by fungus on the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran; wife of veteran




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from May 1969 to September 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In pertinent part, this rating decision 
denied service connection for a psychiatric disability and a 
disability manifested by fungus on the feet.  The veteran 
disagreement with the June 2005 rating decision led to this 
appeal.  

In March 2008, the veteran testified before the undersigned 
Acting Veterans Law Judge.  In May 2008, the Board denied 
multiple claims for service connection, but remanded the 
issues of service connection for a psychiatric disability and 
a disability manifested by fungus on of the feet for the 
obtainment of VA examinations. 

Subsequent to the supplemental statement of the case issued 
after the Board remand, the veteran submitted additional 
evidence.  The veteran has waived initial consideration of 
this evidence by the agency of original jurisdiction (AOJ).  
See 38 C.F.R. § 20.1304.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

As discussed more fully below in the remand portion of this 
instant decision, the Board finds that the VA skin 
examination evaluating the disability manifested by fungus of 
the feet was inadequate.  See 38 C.F.R. § 3.159.  In 
addition, the record indicates that the veteran is in receipt 
of disability benefits through the Social Security 
Administration (SSA).  Upon remand, VA should seek to obtain 
these records.  See 38 C.F.R. § 3.159.

Therefore, the issue of entitlement to service connection for 
a disability manifested by fungus on the feet is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDING OF FACT

The preponderance of the evidence indicates that the veteran 
has an acquired psychiatric disability, currently diagnosed 
as a bipolar disorder, that is attributable to service.


CONCLUSION OF LAW

Service connection for a psychiatric disability is warranted.  
38 U.S.C.A. § 1110, 1111, 1153, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 4.9, 4.127 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim for service connection 
for an acquired psychiatric disability.  Therefore, no 
further development is needed with regard to this appeal.   

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during service, 
which were the basis of the service diagnosis, will be 
accepted as showing preservice origin.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation. 38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also Beno 
v. Principi, 3 Vet. App. 439, 441 (1992). 

Service connection may be granted, however, in limited 
circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury.  See 38 C.F.R. § 4.127; see also 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. 
App. 513, 514-15 (1993).

A veteran is presumed to have been in sound condition at 
service entrance except as to defects, infirmities, or 
disorders noted, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
service.  38 U.S.C.A. § 1111. The implementing regulation, 38 
C.F.R. § 3.304(b), similarly provides that "[t]he veteran 
will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b).  A 
veteran thus enjoys an initial presumption of sound condition 
upon service entry if the enlistment records do not reflect 
that the veteran has a disease or injury that subsequently 
becomes manifest during service.  See Wagner v. Principi, 370 
F.3d 1089, 1096 (2004) (noting that "[w]hen no preexisting 
condition is noted upon entry to service, the veteran is 
presumed to have been sound upon entry," but that "f a 
preexisting disorder is noted upon entry to service, the 
veteran cannot bring a claim for service connection for that 
disorder"; see also 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

To rebut the presumption of soundness under 38 U.S.C.A. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service, and that 
the disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089, 1096 
(2004)

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102. 

Factual Background

The veteran contends that he has an acquired psychiatric 
disability that is attributable to service.

An April 1969 Report of Medical Examination, completed prior 
to entrance into service, did not document any psychiatric 
disability, to include a personality disorder.  Service 
medical records document extensive psychiatric treatment.  
These records document in-hospital treatment  The veteran was 
noted to have become increasingly more anxious since entering 
service.  The veteran was documented to have made suicidal 
"gestures."  These records also document that the veteran 
had a history of instability during the two years prior to 
entry into service, with the veteran's mother noting a 
"superficial suicide gesture" prior to service.  Diagnosis 
was "[e]motionally unstable personality, chronic, severe, 
unchanged, manifested by immaturity, passive dependent and 
passive aggressive manipulative techniques, repeated 
superficial suicide gestures, and extreme emotional 
liability."

Post-service treatment records include psychiatric diagnoses 
including depression and a bipolar disorder.

In a June 2008 private psychiatric treatment record, a 
clinician noted that she treated the veteran.  The clinician 
provided an Axis I diagnosis of a bipolar disorder.  She 
opined that it was as likely as not that the veteran's 
current condition originated while the veteran was in 
service.

Pursuant to the Board's remand, the veteran underwent a VA 
psychiatric examination in June 2008.  The examiner noted 
review of the claims file.  The examiner outlined the 
psychiatric service medical evidence of record including the 
finding that the veteran had a personality disorder.  The 
examiner diagnosed bipolar disorder, not otherwise specified, 
and a personality disorder, not otherwise specified.  

As directed by the Board remand, the examiner addressed 
whether it was at least as likely as not that that the 
veteran had an acquired psychiatric disability that was 
related to the psychiatric disability noted during service.  
Noting similar symptoms in service, the examiner opined that 
it was at least as likely as not that the veteran's current 
psychiatric symptoms were related to the psychiatric 
disabilities noted during service.

Analysis

The Board finds that service connection for an acquired 
psychiatric disability is warranted.  The claims file 
contains evidence that the veteran has a currently diagnosed 
acquired psychiatric disability and the competent medical 
evidence of record attributes this disability to psychiatric 
symptomatology experienced during service.  Based on this 
evidence, the Board grants service connection.

The Board is cognizant that the final psychiatric diagnosis 
after hospitalization during service was that the veteran had 
a personality disorder, and personality disorders are not 
diseases or injuries within the meaning of applicable 
legislation.  As outlined above, however, service connection 
may be granted in limited circumstances, for disability due 
to aggravation of a constitutional or developmental 
abnormality by superimposed disease or injury.  In this case, 
there is competent evidence that links an acquired 
psychiatric disability to service.

Further, although service medical records note psychiatric 
disability prior to service, the veteran was not found to 
have a psychiatric disability upon entry in service.  Thus, 
the presumption of soundness attached.  See 38 C.F.R. 
§ 3.304.  To rebut the presumption of soundness, there must 
be clear and unmistakable evidence both that the disease 
existed prior to service, and that the disease was not 
aggravated by service.  See VAOPGCPREC 3-2003; Wagner v. 
Principi, 370 F.3d 1089, 1096 (2004).  In this case, there is 
no medical evidence created prior to service that documents 
psychiatric treatment, but the veteran was hospitalized 
during service for psychiatric treatment.  Upon this 
evidence, the Board cannot make a finding that there is clear 
and unmistakable evidence that the psychiatric disability 
existed prior to and was not aggravated by service.

Based on the above, service connection for a psychiatric 
disability is warranted.  Service connection for a 
psychiatric disability is granted.  38 U.S.C.A. § 1110, 1111, 
1153, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306, 4.9, 4.127 (2007).


ORDER

Service connection for a psychiatric disability is granted.


REMAND

Prior to the claim for service connection for a skin 
disability manifested by fungus on the feet is ready for 
adjudication upon the merits, the Board finds that an 
additional remand in warranted.  

Pursuant to the May 2008 remand, the veteran underwent a June 
2008 feet examination.  In the May 2008 remand, the Board 
noted service medical evidence of treatment for a foot skin 
disability.  The Board remanded the claim for obtainment of a 
VA examination in which an examiner provided an opinion 
regarding whether the veteran had a current skin disability 
that was at least as likely as not related to this treatment 
in service.  The veteran underwent a VA examination in June 
2008.  The examiner noted review of the claims file and 
documented the veteran's description of having thickened 
yellow toenails since 1969 (the year the veteran performed 
his service).  The examiner diagnosed onychomycosis.  The 
examiner made no notations regarding relevant treatment in 
service nor further notation regarding the veteran's 
contended treatment or symptoms in service.  The examiner 
opined that the onychomycosis was less likely as not caused 
by or a result of service.  The examiner provided no 
rationale for this opinion.  

Upon review of this examination report, the Board finds that 
this examination report, and the opinion contained within it, 
inadequate and the claim must be remanded for the obtainment 
of an additional VA examination.  See 38 C.F.R. § 3.159.

During the June 2008 VA psychiatric examination that was 
obtained upon remand, the examiner noted that the veteran was 
in receipt of SSA benefits.  There is no indication that VA 
has sought to obtain these records.  VA has a duty to seek 
these records.  See 38 C.F.R. § 3.159(c); see also Quartuccio 
v. Principi, 16 Vet. App. 183, 187-88 (2002); Voerth v. West, 
13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 
163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 
370-72 (1992).  Accordingly, the AMC/RO should contact SSA 
and obtain and associate with the claims file copies of the 
veteran's records regarding SSA benefits, including any 
medical records in its possession.

The Board also finds that upon remand the veteran should be 
issued an additional notification letter pursuant to the 
Veterans Claims Assistance Act (VCAA).  This letter should 
comply with the notification requirements outlined in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the establishment of an effective date and a 
disability rating.  

Further, all VA medical treatment reports, and any private 
medical records that have not been obtained, which pertain to 
this claim must be obtained for inclusion in the record.  See 
38 C.F.R. § 3.159.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Issue the veteran an additional 
VCAA notification letter regarding 
entitlement to service connection for a 
skin disability manifested by fungus on 
the feet.  This letter should comply 
with the notification requirements 
outlined in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), 
regarding the establishment of an 
effective date and a disability rating.  

2.  All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to the claim for 
service connection for a skin disability 
manifested by fungus on the feet on 
appeal must be obtained for inclusion in 
the record.

3.  Contact SSA and obtain and associate 
with the claims file copies of the 
veteran's records regarding SSA benefits, 
including any SSA administrative 
decision(s) (favorable or unfavorable) 
and the underlying medical records SSA 
used in making its decision(s).

4.  The veteran should be scheduled for 
a VA skin examination. The claims file 
should be sent to the examiner.

Following the review of the relevant 
evidence in the claims file, to 
specifically include service medical 
records marked with a paperclip, the 
examiner should:

Provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that the veteran has 
a current skin disability that is 
causally linked to service.

The examiner is requested to provide a 
rationale for any opinion expressed and 
is advised that if a conclusion cannot 
be reached without resort to 
speculation, he or she should so 
indicate in the examination report. 

5.  Thereafter, the veteran's claim on 
appeal must be readjudicated on the basis 
of all of the evidence of record and all 
governing legal authority.  If the claim 
for service connection is not granted, 
the veteran and his representative must 
be provided with a supplemental statement 
of the cause.  An appropriate period of 
time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


